Registration No. 02-35570 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 POST-EFFECTIVE AMENDMENT NO. 70 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. formerly Principal Variable Contracts Fund, Inc. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) Telephone Number (515) 248-3842 Copy to: MICHAEL D. ROUGHTON JOHN W. BLOUCH, Esq. The Principal Financial Group Dykema Gossett PLLC Des Moines, Iowa 50392 Franklin Square, Suite 300 West 1treet, N.W. Washington, DC 20005-3306 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 on (date), pursuant to paragraph (b) of Rule 485 _XX60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box:) This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This registration statement incorporates by reference the prospectus (the Prospectus) and statement of additional information, each dated May 1, 2009, included in Post-Effective Amendment No. 69 to the registration statement on Form N-1A (File No. 02-35570) filed on April 27, 2009 pursuant to paragraph (a) of Rule 485 (Accession No. 0000898745-09-000217). This registration statement also incorporates by reference the supplements to the Prospectus dated and filed May 4, 2009 (Accession No. 0000898745-09-000253), May 21, 2009 (Accession No. 0000898745-09-000287), and June 19, 2009 (Accession No. 0000898745-09-000319), and Supplement to theStatement of Additional Information dated and filed June 19, 2009 (Accession No. 0000898745-09-000319) pursuant to Rule 497. SUPPLEMENT DATED AUGUST 14, 2009 TO THE PROSPECTUS FOR PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. DATED MAY 1, 2009 (as supplemented on May 4, 2009, May 21, 2009 and June 19, 2009) (Not all Accounts are offered in all variable annuity and variable life insurance contracts.) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. ACCOUNT DESCRIPTIONS MidCap Blend Account The MidCap Blend Account will have Class 2 shares available. Add the following to the information presented for the MidCap Blend Account in the Account Descriptions section: Average Annual Total Returns (%) For the periods ended December 31, 2008 Past 1 Year Past 5 Years Past 10 Years MidCap Blend Account - Class 2 -34.13% 0.93% 4.57% Russell Midcap Index -41.46 -0.71 3.18 Morningstar Mid-Cap Blend Category Average -39.18 -1.89 2.92 The returns for Class 2 as of December 31, 2008, are based on the performance of Class 1 shares adjusted to reflect the fees and expenses of Class 2 shares. The adjustment results in performance for such periods that is no higher than the historical performance of the Class 1 shares. Class 1 shares began operations on December 18, 1987. Index performance does not reflect deductions for fees, expenses, or taxes. Fees and Expenses of the Account These fees and expenses do not include the effect of any sales charge, separate account expenses or other contract level expenses which may be applied at the variable life insurance or variable annuity product level. If such charges or fees were included, overall expenses would be higher and would lower the Accounts performance. Annual Account Operating Expenses (expenses that are deducted from Account assets) as a Percentage of Average Daily Net Assets Estimated for the year ended December 31, 2009 Class 2 Management Fees 0.61% Distribution and/or Service (12b-1) Fees 0.25 Other Expenses Total Annual Account Operating Expenses 0.87% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The expenses shown below would not change, however, if you continued to hold all of your shares at the end of the periods shown. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your cost would be: Number of years you own your shares 1 3 5 10 MidCap Blend Account - Class 2 $89 $278 $482 $1,073 SUPPLEMENT DATED AUGUST 14, 2009 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. DATED MAY 1, 2009 (as supplemented on June 19, 2009) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. FUND HISTORY The MidCap Blend Account will have Class 2 shares available. On page 4, add an X to the Class 2 column on the MidCap Blend Account line. PART C. OTHER INFORMATION Item 23. Exhibits. (a) (1) Amendment and Restatement of the Articles of Incorporation Filed as Ex-99.A on 10/24/00 (Accession No. 0000012601-00-500016) and Filed as Ex-99.A on 04/27/06 (Accession No. 0000009713-06-000042) (2) Articles of Amendment (Incorporated by reference from exhibit #1(b)to registration statement No. 333- filed on Form N-14 on 10/5/06) (Accession No. 0000012601-06-000026) (3) (a) Articles Supplementary Filed as Ex-99.A.1 on 02/13/02 (Accession No. 0001126872-02-000002) (b) Articles Supplementary dtd 12/15/03 Filed as Ex-99.A on 02/26/04 (Accession No. 0000870786- 04-000042) (c) Articles Supplementary dtd 6/14/04 Filed as Ex-99.A on 08/27/04 (Accession No. 0001127048- 04-000101) (d) Certificate of Correction of Articles Supplementary dtd 10/7/04 Filed as Ex-99.A on 02/24/05 (Accession No. 000087086-05-000028) (e) Articles Supplementary dtd 12/13/04 Filed as Ex-99.A on 04/29/05 (Accession No. 0000870786- 05-000132) (f) Articles Supplementary dtd 07/07/2006 (Incorporated by reference from exhibit #1(b)(6)to registration statement No. 333-137812 filed on Form N-14 on 10/5/06) (Accession No. 0000012601-06-000026) (4) Articles of Amendment effective May 17, 2008 Filed as Ex-99.A4 on 04/27/09 (Accession No. 0000898745-09-000217) (b) By-laws Filed as Ex-99.B on 12-31-03 (Accession No. 0000870786-03-000210) (c) N/A (d) (1) (a) Management Agreement Filed as Ex-99.B5.A on 10/24/97 (Accession No. 0000915728-97- 000059) (b) First Amendment to Management Agreement Filed as Ex-99.B5.A1 on 02/13/98 (Accession No. 0000012601-98-000001) (c) Second Amendment to Management Agreement Filed as Ex-99.D.3 on 10/24/00 (Accession No. 0000012601-00-500016) (d) Third Amendment to Management Agreement Filed as Ex-99.D.4 on 10/24/00 (Accession No. 0000012601-00-500016) (e) Fourth Amendment to Management Agreement Filed as Ex-99.D on 12/31/03 (Accession No. 000087086-03-000210) (f) Amended & Restated Management Agreement Filed as Ex-99.D on 12/31/03 (Accession No. 000087086-03-000210) (g) Amended & Restated Management Agreement dtd 3/11/04 Filed as Ex-99.D on 06/15/04 (Accession No. 0000870786-04-000104) (h) Amended & Restated Management Agreement dtd 6/14/04 Filed as Ex-99.D on 08/27/04 (Accession No. 0001127048-04-000101) (i) Amended & Restated Management Agreement dtd 12/13/04 Filed as Ex-99.D on 02/24/05 (Accession No. 000087086-05-000028) (j) Amended & Restated Management Agreement dtd 9/30/05 Filed as Ex-99.D on 04/27/06 (Accession No. 0000009713-06-000042) (k) Amended & Restated Management Agreement dtd 1/4/07 Filed as Ex-99.D on 01/09/07 (Accession No. 0000898745-07-000006) (l) Amended & Restated Management Agreement dtd 10/31/07 Filed as Ex-99.(D)(1)(L) on 04/25/08 (Accession No. 0000950137-08-006048) (m) Amended & Restated Management Agreement dtd 9/9/08 Filed as Ex-99.D1M on 04/27/09 (Accession No. 0000898745-09-000217) (2) (a) Investment Service Agreement Filed as Ex-99.B5.B on 10/24/97 (Accession No. 0000915728-97- 000059) (b) Amended & Restated Investment Service Agreement dtd 4/1/04 Filed as Ex-99.D on 06/15/04 (Accession No. 0000870786-04-000104) (3) (a) Invista Sub-Advisory Agreement Filed as Ex-99.B5.C on 10/24/97 (Accession No. 0000915728- 97-000059) (b) First Amendment to Sub-Advisory Agrmt. Filed as Ex-99.B5.A1 on 02/13/98 (Accession No. 0000012601-98-000001) (c) Second Amendment to Sub-Advisory Agrmt. Filed as Ex-99.D.8 on 10/24/00 (Accession No. 0000012601-00-500016) (d) Third Amendment to Sub-Advisory Agrmt. Filed as Ex-99.D.9 on 10/24/00 (Accession No. 0000012601-00-500016) (e) 6th Amdt. to Sub-Adv. Agreement w/Invista Filed as Ex-99.D.21 on 04/29/02 (Accession No. 0000870786-02-000084) (f) Amended & Restated Sub-Adv  PGI dtd 4/1/04 Filed as Ex-99.D on 06/15/04 (Accession No. 0000870786-04-000104) (g) Amended & Restated Sub-Advisory Agreement  PGI dtd 6/30/04 Filed as Ex-99.D on 08/27/04 (Accession No. 0001127048-04-000101) (h) Amended & Restated Sub-Advisory Agreement  PGI dtd 3/11/03 Filed as Ex-99.D on 02/24/05 (Accession No. 000087086-05-000028) (i) Amended & Restated Sub-Advisory Agreement  PGI dtd 12/13/04 Filed as Ex-99.D on 02/24/05 (Accession No. 000087086-05-000028) (j) Amended & Restated Sub-Advisory Agreement  PGI dtd 07/01/2005 Filed as Ex-99.D58 on 04/27/06 (Accession No. 0000009713-06-000042) (k) Amended & Restated Sub-Advisory Agreement  PGI dtd 09/12/2005 Filed as Ex-99.D59 on 04/27/06 (Accession No. 0000009713-06-000042) (4) (a) Morgan Stanley Asset Mgmt. Sub-Advisory Agreement Filed as Ex-99.B5.D on 10/24/97 (Accession No. 0000915728-97-000059) (b) Amended & Restated Sub-Advisory Agreement  MSAM dtd 6/30/04 Filed as Ex-99.D on 08/27/04 (Accession No. 0001127048-04-000101) (c) Amended & Restated Sub-Advisory Agreement  Morgan Stanley dtd 11/25/03 Filed as Ex-99.D on 02/24/05 (Accession No. 000087086-05-000028) (d) Amended & Restated Sub-Advisory Agreement  Morgan Stanley dtd 8/23/04 Filed as Ex-99.D on 02/24/05 (Accession No. 000087086-05-000028) (5) (a) Dreyfus Corp. Sub-Advisory Agreement Filed as Ex-99.B5.F on 04/17/98 (Accession No. 0000012601-98-000009) (b) Amended & Restated Sub-Adv.  Dreyfus dtd 11/25/03 Filed as Ex-99.D on 02/26/04 (Accession No. 0000870786-04-000042) (c) Amended & Restated Sub-Advisory Agreement  The Dreyfus Group dtd 7/1/04 Filed as Ex-99.D on 02/24/05 (Accession No. 000087086-05-000028) (d) Amended & Restated Sub-Advisory Agreement  Mellon Equity dtd 12/22/04 Filed as Ex-99.D on 02/24/05 (Accession No. 000087086-05-000028) (e) Amended & Restated Sub-Advisory Agreement  Mellon Equity dtd 08/08/2005 Filed as Ex-99.D57 on 04/27/06 (Accession No. 0000009713-06-000042) (f) Amended & Restated Sub-Advisory Agreement  Mellon Equity dtd 01/01/08 Filed as Ex-99.(5)(F) on 02/29/08 (Accession No. 0000950137-08-003049) (6) (a) JP Morgan Sub-Advisory Agreement Filed as Ex-99.B5.H on 04/17/98 (Accession No. 0000012601-98-000009) (b) Amended & Restated Sub-Advisory Agreement  JP Morgan dtd 7/2/03 Filed as Ex-99.D on 02/24/05 (Accession No. 000087086-05-000028) (c) Amended & Restated Sub-Advisory Agreement  JP Morgan dtd 1/5/05 Filed as Ex-99.D on 02/24/05 (Accession No. 000087086-05-000028) (7) (a) Bernstein Sub-Advisory Agreement Filed as Ex-99.D.19 on 04/29/02 (Accession No. 0000870786-02-000084) (b) Amended & Restated Sub-Advisory Agreement  Bernstein dtd 7/1/04 Filed as Ex-99.D on 08/27/04 (Accession No. 0001127048-04-000101) (8) (a) T. Rowe PriceSub-Advisory Agreement dtd 3/8/04 Filed as Ex-99.D on 06/15/04 (Accession No. 0000870786-04-000104) (b) Amended & Restated Sub-Advisory Agreement  T. Rowe Price dtd 8/24/04 Filed as Ex-99.D on 08/27/04 (Accession No. 0001127048-04-000101) (c) Amended & Restated Sub-Advisory Agreement - TRowe Price dtd 8/01/2005 Filed as Ex-99.D56 on 04/27/06 (Accession No. 0000009713-06-000042) (d) Amended & Restated Sub-Advisory Agreement  T. Rowe Price dtd 8/1/06 Filed as Ex-99.D on 10/24/06 (Accession No. 000012601-06-000029) (e) Amended & Restated Sub-Advisory Agreement  T. Rowe Price dtd 9/15/06 Filed as Ex-99.D on 10/24/06 (Accession No. 000012601-06-000029) (9) (a) UBS Sub-Advisory Agreement dtd 9/30/02 Filed as Ex-99.D on 06/15/04 (Accession No. 0000870786-04-000104) (b) Amended & Restated Sub-Advisory Agreement  UBS Global Asset dtd 7/8/03 Filed as Ex-99.D on 02/24/05 (Accession No. 000087086-05-000028) (10) (a) Emerald Sub-Advisory Agreement dtd 9/1/04 Filed as Ex-99.D on 02/24/05 (Accession No. 000087086-05-000028) (11) (a) Columbus Circle Investors Sub-Advisory Agreement dtd 1/5/05 Filed as Ex-99.D on 04/29/05 (Accession No. 0000870786-05-000132) (b) Amended & Restated Sub-Advisory Agreement  CCI dtd 9/12/05 Filed as Ex-99.D on 10/24/06 (Accession No. 000012601-06-000029) (c) Amended & Restated Sub-Advisory Agreement  CCI dtd 12/15/06 Filed as Ex-99.D on 04/19/07 (Accession No. 0000898745-07-000045) (12) (a) PREI Sub-Advisory Agreement dtd 07/01/2005 Filed as Ex-99.D60 on 04/27/06 (Accession No. 0000009713-06-000042) (b) PREI Sub-Sub-Advisory Agreement dtd 07/01/2005 Filed as Ex-99.D63 on 04/27/06 (Accession No. 0000009713-06-000042) (c) Amended & Restated Sub-Advisory Agreement  PREI dtd 09/12/2005 Filed as Ex-99.D61 on 04/27/06 (Accession No. 0000009713-06-000042) (d) Amended & Restated Sub-Advisory Agreement  PREI dtd 1/1/06 Filed as Ex-99.D on 10/24/06 (Accession No. 000012601-06-000029) (13) (a) Essex Sub-Advisory Agreement dtd 6/30/06 Filed as Ex-99.D on 10/24/06 (Accession No. 000012601-06-000029) (14) (a) Jacobs Levy Sub-Advisory Agreement dtd 6/15/06 Filed as Ex-99.D on 10/24/06 (Accession No. 000012601-06-000029) (15) (a) Edge Asset Management, Inc. Sub-Advisory Agreement dtd 1/4/07 Filed as Ex-99.D on 01/09/07 (Accession No. 0000898745-07-000006) (16) (a) Spectrum Sub-Sub-Advisory Agreement dtd 07/01/2005 Filed as Ex-99.D64 on 04/27/06 (Accession No. 0000009713-06-000042) (17) (a) Westwood Sub-Advisory Agreement dtd 07/15/08 Filed as Ex-99.D19A on 04/27/09 (Accession No. 0000898745-09-000217) (18) (a) Brown Investment Advisory Incorporated Sub-Advisory Agreement dtd ** (e) Distribution Agreement Filed as Ex-99.E on 10/24/00 (Accession No. 0000012601-00-500016) (1) Amended & Restated Distribution Agreement dtd 6/14/04 Filed as Ex-99.E on 08/27/04 (Accession No. 0001127048-04-000101) (2) Distribution Agreement dtd 1/12/07 Filed as Ex-99.(E)(2) on 02/29/08 (Accession No. 0000950137-08- 003049) (f) N/A (g) Custodian Agreement (1) Domestic and Global Custodian Agreement with Bank of New York Filed as Ex-99.(G)(1) on 04/25/08 (Accession No. 0000950137-08-006048) (h) (1) Agreement and Plan of Reorganization and Liquidation Filed as Ex-99.B9 on 10/24/97 (Accession No. 0000915728-97-000059) (2) Transfer Agency Agreement dated 9/9/08 Filed as Ex-99.H2 on 04/27/09 (Accession No. 0000898745- 09-000217) (3) Capital Support Agreement dated 9/22/08 Filed as Ex-99.H3 on 04/27/09 (Accession No. 0000898745- 09-000217) (4) Contractual Fee Waiver Agreement dated 4/29/08 Filed as Ex-99.H4 on 04/27/09 (Accession No. 0000898745-09-000217) (i) Legal Opinion Filed as Ex-99.I on 10/24/00 (Accession No. 0000012601-00-500016) (j) (1) Consent of Independent Auditors * (2) Rule 485(b) opinion  N/A (3) Powers of Attorney Filed as Ex-99.(J)(3) on 04/25/08 (Accession No. 0000950137-08-006048) (k) Omitted Financial Statements N/A (l) Initial Capital Agreements (1-11) Initial Capital Agreements 1987 Filed as Ex-99.L on 04/27/01 (Accession No. 0000012601-01- 500015) (12-19) Initial Capital Agreements 1998 Filed as Ex-99.L on 04/27/01 (Accession No. 0000012601-01- 500015) (20-23) Initial Capital Agreements 1999 Filed as Ex-99.L on 04/27/01 (Accession No. 0000012601-01- 500015) (24-26) Initial Capital Agreements 2000 Filed as Ex-99.L on 04/27/01 (Accession No. 0000012601-01- 500015) (27) Initial Capital Agreements 5/1/2003 Filed as Ex-99.L on 02/26/04 (Accession No. 0000870786-04- 000042) (28) Initial Capital Agreements 8/30/2004 Filed as Ex-99.L on 02/24/05 (Accession No. 000087086-05- 000028) (29) Initial Capital Agreement 1/5/07 Filed as Ex-99.(L)(29) on 02/29/08 (Accession No. 0000950137-08- 003049) (m) Rule 12b-1 Plan (1) Class 2 Plan Filed as Ex-99.M on 01/09/07 (Accession No. 0000898745-07-000006) * (n) Rule 18f-3 Plan * (o) Reserved (p) Codes of Ethics (1) AllianceBernstein Code of Ethics Filed as Ex-99.(P)(1) on 02/29/08 (Accession No. 0000950137-08- 003049); Filed as Ex-99.P on 02/24/05 (Accession No. 000087086-05-000028) (2) Columbus Circle Investors Code of Ethics Filed as Ex-99.D on 10/24/06 (Accession No. 000012601-06- 000029); Filed as Ex-99.P22 on 04/27/06 (Accession No. 0000009713-06-000042) (3) Edge Asset Management Code of Ethics Filed as Ex-99.(P)(4) on 02/29/08 (Accession No. 0000950137-08-003049) (4) Emerald Code of Ethics Filed as Ex-99.P on 02/24/05 (Accession No. 000087086-05-000028) (5) Essex Code of Ethics Filed as Ex-99.(P)(6) on 02/29/08 (Accession No. 0000950137-08-003049) (6) JP Morgan Code of Ethics Filed as Ex-99.(P)(7) on 02/29/08 (Accession No. 0000950137-08-003049); Filed as Ex-99.P on 02/24/05 (Accession No. 000087086-05-000028) (7) Jacobs Levy Code of Ethics Filed as Ex-99.(P)(8) on 02/29/08 (Accession No. 0000950137-08-003049) (8) Mellon Code of Ethics Filed as Ex-99.(P)(9) on 04/25/08 (Accession No. 0000950137-08-006048); Filed as Ex-99.P23 on 04/27/06 (Accession No. 0000009713-06-000042); Filed as Ex-99.P on 04/19/07 (Accession No. 0000898745-07-000045) (9) Morgan Stanley Investment Management Code of Ethics Filed as Ex-99.P on 02/24/05 (Accession No. 000087086-05-000028); Filed as Ex-99.P on 10/24/06 (Accession No. 000012601-06-000029); Filed as Ex-99.P on 04/19/07 (Accession No. 0000898745-07-000045) (10) Principal Global Investors/Principal Real Estate Investors Code of Ethics Filed as Ex-99.P on 04/19/07 (Accession No. 0000898745-07-000045) (11) Principal Fund Entities Code of Ethics (Principal Investors Fund, Principal Variable Contracts Fund, Principal Management Corporation Principal Financial Advisors, Princor Financial Services Corporation, Principal Funds Distributor) Filed as Ex-99.P on 04/19/07 (Accession No. 0000898745-07-000045); Filed as Ex-99.P13 on 04/27/09 (Accession No. 0000898745-09-000217) (12) Sr. & Executive Officers Code of Ethics (Sarbanes) Filed as Ex-99.P on 12/31/03 (Accession No. 000087086-03-000210) (13) Spectrum Code of Ethics Filed as Ex-99.(P)(15) on 02/29/08 (Accession No. 0000950137-08-003049) (14) T. Rowe Price Code of Ethics Filed as Ex-99.P on 02/24/05 (Accession No. 000087086-05-000028) (15) UBS Code of Ethics Filed as Ex-99.P on 02/24/05 (Accession No. 000087086-05-000028) (16) Westwood Code of Ethics Filed as Ex-99.P18 on 04/27/09 (Accession No. 0000898745-09-000217) (17) Brown Investment Advisory Incorporated Code of Ethics ** * Filed herein. ** To be filed by amendment. Item 24.Persons Controlled by or Under Common Control with Registrant The Registrant does not control and is not under common control with any person. Item 25. Indemnification Under Section 2-418 of the Maryland General Corporation Law, with respect to any proceedings against a present or former director, officer, agent or employee (a "corporate representative") of the Registrant, the Registrant may indemnify the corporate representative against judgments, fines, penalties, and amounts paid in settlement, and against expenses, including attorneys' fees, if such expenses were actually incurred by the corporate representative in connection with the proceeding, unless it is established that: (i) The act or omission of the corporate representative was material to the matter giving rise to the proceeding; and 1. Was committed in bad faith; or 2. Was the result of active and deliberate dishonesty; or (ii) The corporate representative actually received an improper personal benefit in money, property, or services; or (iii) In the case of any criminal proceeding, the corporate representative had reasonable cause to believe that the act or omission was unlawful. If a proceeding is brought by or on behalf of the Registrant, however, the Registrant may not indemnify a corporate representative who has been adjudged to be liable to the Registrant. Under the Registrant's Articles of Incorporation and Bylaws, directors and officers of Registrant are entitled to indemnification by the Registrant to the fullest extent permitted under Maryland law and the Investment Company Act of 1940. Reference is made to Article VI, Section 7 of the Registrant's Articles of Incorporation, Article 12 of Registrant's Bylaws and Section 2-418 of the Maryland General Corporation Law. The Registrant has agreed to indemnify, defend and hold the Distributors, their officers and directors, and any person who controls the Distributors within the meaning of Section 15 of the Securities Act of 1933, free and harmless from and against any and all claims, demands, liabilities and expenses (including the cost of investigating or defending such claims, demands or liabilities and any counsel fees incurred in connection therewith) which the Distributors, their officers, directors or any such controlling person may incur under the Securities Act of 1933, or under common law or otherwise, arising out of or based upon any untrue statement of a material fact contained in the Registrant's registration statement or prospectus or arising out of or based upon any alleged omission to state a material fact required to be stated in either thereof or necessary to make the statements in either thereof not misleading, except insofar as such claims, demands, liabilities or expenses arise out of or are based upon any such untrue statement or omission made in conformity with information furnished in writing by the Distributors to the Registrant for use in the Registrant's registration statement or prospectus: provided, however, that this indemnity agreement, to the extent that it might require indemnity of any person who is also an officer or director of the Registrant or who controls the Registrant within the meaning of Section 15 of the Securities Act of 1933, shall not inure to the benefit of such officer, director or controlling person unless a court of competent jurisdiction shall determine, or it shall have been determined by controlling precedent that such result would not be against public policy as expressed in the Securities Act of 1933, and further provided, that in no event shall anything contained herein be so construed as to protect the Distributors against any liability to the Registrant or to its security holders to which the Distributors would otherwise be subject by reason of willful misfeasance, bad faith, or gross negligence, in the performance of their duties, or by reason of their reckless disregard of their obligations under this Agreement. The Registrant's agreement to indemnify the Distributors, their officers and directors and any such controlling person as aforesaid is expressly conditioned upon the Registrant being promptly notified of any action brought against the Distributors, their officers or directors, or any such controlling person, such notification to be given by letter or telegram addressed to the Registrant. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 26. Business or Other Connection of Investment Adviser Principal Management Corporation ("PMC") serves as investment adviser and dividend disbursing and transfer agent for Principal Variable Contracts Funds, Inc. ("PVC") and the R-1, R-2, R-3, R-4 and R-5 Class Shares of Principal Funds, Inc.("Principal Funds"). PVC and Principal Funds are funds sponsored by Principal Life Insurance Company. PMC also serves as investment advisor for Principal Funds. A complete list of the officers and directors of the investment adviser, Principal Management Corporation, are set out below. This list includes some of the same people (designated by an *), who serve as officers and directors of the Registrant. For these people the information as set out in the Statement of Additional Information (See Part B) under the caption "Directors and Officers of the Fund" is incorporated by reference. NAME & COMPANY & OFFICE WITH PRINCIPAL INVESTMENT BUSINESS NATURE OF ADVISER ADDRESS RELATIONSHIP Michael C. Anagnost Principal Life Director - IT Vice President- Insurance Company(1) Chief Technology Officer John E. Aschenbrenner Principal Life President, Insurance & Director Insurance Company (1) Financial Services Patricia A. Barry Principal Life Counsel Assistant Corporate Secretary Insurance Company (1) *Craig L. Bassett Principal Life See Part B Treasurer Insurance Company (1) *Michael J. Beer Principal Life See Part B Executive Vice President/ Insurance Company (1) Chief Operating Officer, Director Tracy W. Bollin Principal Funds Distributor, Inc. (2) Assistant Controller Financial Controller and Princor Financial Services Corporation (1) *David J. Brown Principal Life See Part B Senior Vice President Insurance Company (1) *Jill R. Brown Principal Funds See Part B Senior Vice President/ Distributor, Inc.(2) Chief Financial Officer David P. Desing Principal Life Assistant Treasurer Assistant Treasurer Insurance Company (1) *Ralph C. Eucher Principal Life See Part B Director Insurance Company (1) *Nora M. Everett Principal Life See Part B President and Director Insurance Company (1) James W. Fennessey Principal Asset Allocation Committee Vice President Financial Advisors, Inc.(1) Michael P. Finnegan Principal Life Second Vice President - Senior Vice President - Insurance Company (1) Investment Services Investment Services Louis E. Flori Principal Life Vice President  Capital Markets Vice President  Capital Markets Insurance Company (1) *Stephen G. Gallaher Principal Life See Part B Assistant General Counsel Insurance Company (1) *Ernest H. Gillum Principal Life See Part B Vice President and Chief Insurance Company (1) Compliance Officer Eric W. Hays Principal Life Assistant Vice President  IT Senior Vice President  Insurance Company (1) Chief Information Officer Joyce N. Hoffman Principal Life Senior Vice President and Senior Vice President and Insurance Company (1) Corporate Secretary Corporate Secretary *Patrick A. Kirchner Principal Life See Part B Assistant General Counsel Insurance Company (1) Deanna L. Mankle Principal Life Assistant Treasurer Assistant Treasurer Insurance Company (1) Jennifer A. Mills Principal Life Attorney Counsel Insurance Company Mariateresa Monaco Principal Life Portfolio Manager Vice President/Portfolio Management Insurance Company *Sarah J. Pitts Principal Life See Part B Counsel Insurance Company (1) *Layne A. Rasmussen Principal Life See Part B Vice President and Insurance Company (1) Controller - Principal Funds David L. Reichart Princor Senior Vice President Senior Vice President Financial Services Corporation(1) *Michael D. Roughton Principal Life See Part B Senior Vice President and Insurance Company (1) Senior Securities Counsel *Adam U. Shaikh Principal Life See Part B Counsel Insurance Company (1) Mark A. Stark Principal Life Vice President - Vice President - Insurance Company (1) Investment Services Investment Services Randy L. Welch Principal Life Vice President - Vice President - Insurance Company (1) Investment Services Investment Services *Dan L. Westholm Principal Life See Part B Director - Treasury Insurance Company (1) *Beth C. Wilson Principal Life See Part B Vice President Insurance Company (1) Larry D. Zimpleman Principal Life President and Chief Executive Chairman of the Board Insurance Company (1) Officer (1) 711 High Street Des Moines, IA 50309 (2) 1100 Investment Boulevard, Ste 200 El Dorado Hills, CA 95762 Item 27. Principal Underwriters (a) Princor Financial Services Corporation and Principal Funds Distributor act as principal underwriters for Class J shares, Institutional Class shares, R-1, R-2, R-3, R-4 and R-5 Class shares of Principal Funds, Inc. Princor Financial Services Corporation acts as principal underwriter for variable annuity contracts participating in Principal Life Insurance Company Separate Account B, a registered unit investment trust, and for variable life insurance contracts issued by Principal Life Insurance Company Variable Life Separate Account, a registered unit investment trust. Principal Funds Distributor (PFD) acts as principal underwriter for Principal Variable Contracts Funds, Inc. and Class A shares, Class B shares, Class C shares, and Class S shares of Principal Funds, Inc. PFD also serves as the principal underwriter for certain variable contracts issued by Farmers New World Life Insurance Company through Farmers Variable Life Separate Account A. PFD also serves as the principal underwriter for certain variable contracts issued by AIG SunAmerica Life Assurance Company and First SunAmerica Life Insurance Company, through their respective separate accounts. (b) Princor Financial Services Corporation Positions and offices Name and principal with principal Positions and Offices business address underwriter (Princor) with the Fund Michael C. Anagnost Vice President  Chief Technology None The Principal Officer Financial Group(1) John E. Aschenbrenner Director None The Principal Financial Group(1) Patricia A. Barry Assistant Corporate Secretary None The Principal Financial Group(1) Craig L. Bassett Treasurer Treasurer The Principal Financial Group(1) Michael J. Beer President and Director Executive Vice President The Principal Financial Group(1) Tracy W. Bollin Financial Controller None The Principal Financial Group(1) David J. Brown Senior Vice President Chief Compliance Officer The Principal Financial Group(1) Jill R. Brown Senior Vice President and Senior Vice President The Principal Chief Financial Officer Financial Group(1) David P. Desing Assistant Treasurer None The Principal Financial Group(1) Ralph C. Eucher Chairman of the Board Chairman of the Board and The Principal Chief Executive Officer Financial Group(1) Nora M. Everett Director President and Director The Principal Financial Group (1) James W. Fennessey Vice President None The Principal Financial Group(1) Michael P. Finnegan Senior Vice President/ None The Principal Investment Services Financial Group(1) Louis E. Fiori Vice President  Capital Markets None The Principal Financial Group(1) Stephen G. Gallaher Assistant General Counsel Assistant Counsel The Principal Financial Group(1) Eric W. Hays Senior Vice President/ None The Principal Chief Information Officer Financial Group(1) Joyce N. Hoffman Senior Vice President and None The Principal Corporate Secretary Financial Group(1) Patrick A. Kirchner Assistant General Counsel Assistant Counsel The Principal Financial Group(1) Deanna L. Mankle Assistant Treasurer None The Principal Financial Group(1) Sarah J. Pitts Counsel Assistant Counsel The Principal Financial Group(1) Layne A. Rasmussen Vice President/ Vice President, Controller The Principal Controller  Principal Funds and Chief Financial Officer Financial Group(1) David L. Reichart Senior Vice President None The Principal Financial Group(1) Michael D. Roughton Senior Vice President and Counsel The Principal Senior Securities Counsel Financial Group(1) Adam U. Shaikh Counsel Assistant Counsel The Principal Financial Group(1) Mark A. Stark Vice President - Investment None The Principal Services Financial Group(1) Randy L. Welch Vice President - Investment None The Principal Services Financial Group(1) Traci L. Weldon Chief Compliance Officer None The Principal Financial Group(1) Dan L. Westholm Director - Treasury Assistant Treasurer The Principal Financial Group(1) Beth C. Wilson Vice President Vice President and The Principal Secretary Financial Group(1) (1) 711 High Street Des Moines, IA 50309 (b) Principal Funds Distributor, Inc. Positions and offices Name and principal with principal Positions and Offices business address underwriter (PFD) with the Fund Lindsay L. Amadeo Director - Marketing None The Principal Communications Financial Group(1) Michael C. Anagnost Vice President - None The Principal Chief Technology Officer Financial Group(1) Phillip J. Barbaria Chief Compliance Officer None Principal Funds Distributor, Inc. (1) Patricia A. Barry Assistant Corporate None The Principal Secretary Financial Group(1) Craig L. Bassett Treasurer Treasurer The Principal Financial Group(1) Michael J. Beer Executive Vice President Executive Vice President The Principal Financial Group(1) Lisa Bertholf Director - Marketing None The Principal Financial Group(1) Tracy W. Bollin Assistant Controller None The Principal Financial Group(1) David J. Brown Senior Vice President Chief Compliance Officer The Principal Financial Group(1) Jill R. Brown Director Senior Vice President The Principal Senior Vice President and Financial Group(1) Chief Financial Officer Bret J. Bussanmas Vice President - None The Principal Distribution Financial Group(1) P. Scott Cawley Product Marketing Officer None The Principal Financial Group(1) Ralph C. Eucher Chairman of the Board Chairman of the Board and The Principal Chief Executive Officer Financial Group(1) Nora M. Everett Director President and Director The Principal Financial Group (1) Cary Fuchs President Senior Vice President of Distribution Principal Funds Distributor, Inc.(2) Stephen G. Gallaher Assistant General Counsel Assistant Counsel The Principal Financial Group(1) Eric W. Hays Senior Vice President and None The Principal Chief Information Officer Financial Group(1) Tim Hill Vice President - Distribution None Principal Funds Distributor, Inc.(1) Joyce N. Hoffman Senior Vice President and None The Principal Corporate Secretary Financial Group(1) Daniel J. Houston Director None The Principal Financial Group(1) Jennifer A. Mills Counsel None The Principal Financial Group (1) Timothy J. Minard Director None The Principal Financial Group(1) Kevin J. Morris Director - Marketing None Principal Funds Distributor, Inc.(1) David L. Reichart Senior Vice None The Principal President/Distribution Financial Group(1) Michael D. Roughton Senior Vice President/Counsel Counsel The Principal Financial Group(1) Paul Schieber Regional Vice President None The Principal Financial Group (1) Adam U. Shaikh Counsel Assistant Counsel The Principal Financial Group(1) Mark A. Stark Vice President  Investor None The Principal Services Financial Group(1) (1) 1100 Investment Boulevard, Ste 200 El Dorado Hills, CA 95762-5710 (c) N/A. Item 28. Location of Accounts and Records All accounts, books or other documents of the Registrant are located at the offices of the Registrant and its Investment Adviser in the Principal Life Insurance Company home office building, The Principal Financial Group, Des Moines, Iowa 50392. Item 29. Management Services N/A. Item 30. Undertakings N/A. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized in the City of Des Moines and State of Iowa, on the 26 th day of June, 2009. Principal Variable Contracts Funds, Inc. (Registrant) /s/ R. C. Eucher R. C. Eucher Chairman of the Board and Chief Executive Officer Attest: /s/ Beth Wilson Beth Wilson Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ R. C. Eucher Chairman of the Board June 26, 2009 R. C. Eucher and Chief Executive Officer (Principal Executive Officer) /s/ L. A. Rasmussen Vice President, Controller June 26, 2009 L. A. Rasmussen and Chief Financial Officer (Principal Financial Officer and Controller) /s/ N. M. Everett President and Director June 26, 2009 N. M. Everett /s/ M. J. Beer Executive Vice President June 26, 2009 M. J. Beer (E. Ballantine)* Director June 26, 2009 E. Ballantine (K. Blake)* Director June 26, 2009 K. Blake (C. Damos)* Director June 26, 2009 C. Damos (R. W. Gilbert)* Director June 26, 2009 R. W. Gilbert (M. A. Grimmett)* Director June 26, 2009 M. A. Grimmett (F. S. Hirsch)* Director June 26, 2009 F. S. Hirsch (W. C. Kimball)* Director June 26, 2009 W. C. Kimball (B. A. Lukavsky)* Director June 26, 2009 B. A. Lukavsky (W. G. Papesh)* Director June 26, 2009 W. G. Papesh (D. Pavelich)* Director June 26, 2009 D. Pavelich /s/ M. J. Beer *By M. J. Beer Executive Vice President * Pursuant to Powers of Attorney Previous filed on April 25, 2008
